Citation Nr: 1442903	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  04-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for polysubstance abuse. 

3.  Entitlement to service connection for residuals of a traumatic brain injury. 

4.  Entitlement to service connection for a low back disorder. 

5.  Entitlement to service connection for bronchitis. 

6.  Entitlement to an initial compensable disability rating for service-connected herpes simplex.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active duty service from March 1987 to September 1989 and from February 1993 to April 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2002 and September 2009 rating decisions by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  By the June 2002 rating action, the RO determined that new and material evidence had not been received to reopen a claim for service connection for an acquired psychiatric disorder.  The Veteran appealed this rating action to the Board. 

By a September 2009 rating action, the above-cited RO denied service connection for polysubstance abuse; residuals of a traumatic brain injury; low back disorder; and, bronchitis.  The RO also granted service connection for herpes simplex; an initial noncompensable disability rating was assigned, effective May 6, 2008--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed this rating action to the Board.  (See Veteran's attorney's January 2013 statement to VA, accepted as the Veteran's Substantive Appeal, received and uploaded to his Veterans Benefits Management System (VBMS) electronic claims file on January 14, 2013, at page (pg.) 3)). 

Regarding the claim for service connection for an acquired psychiatric disorder  and PTSD, the Veteran expressly filed claims for service connection for these disabilities and the RO adjudicated such issues separately.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder as shown on the title page of this decision. 
In a September 2010 decision, the Board determined that new and material evidence had been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  The Board remanded the underling claim for service connection for this disability to the RO for additional substantive development.  The requested development has been completed and this matter has returned to the Board for further appellate consideration.  

The issues of entitlement to service connection for polysubstance abuse; residuals of a traumatic brain injury; low back disorder; and, bronchitis, and, entitlement to an initial compensable disability rating for service-connected herpes simplex are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, diagnosed as schizophrenia, was incurred during active duty service.

2.  The medical evidence of record demonstrates that the Veteran does not meet the diagnostic criteria for PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as schizophrenia, have been met. 38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizophrenia, is being granted in full.  Any error related to VA's duties to notify and assist with regard to this issue is rendered moot by this fully favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013).

II. Legal Analysis

The Veteran seeks service connection for an acquired psychiatric disorder. 

Service connection-general criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for certain chronic diseases, such as a psychosis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

 With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

PTSD-criteria

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in Diagnostic Statistical Manual, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a).

After reviewing the evidence of record, the Board finds that the criteria for entitlement to service connection for an acquired psychiatric disorder (other than PTSD), currently diagnosed as schizophrenia,  have been met. 

As an initial matter, the Board finds that the Veteran does not have a diagnosis of PTSD.  A February 2011 VA examiner specifically concluded, after a review of the medical evidence of record and mental status evaluation that the Veteran, that he did not meet the DSM-IV criteria for PTSD because he was unable to identify any traumatic stressor.  Thus, according to the February 2011 VA examiner, the Veteran did not meet criterion "A" for a diagnosis of PTSD in accordance with DSM-IV. (See February 2011 VA PTSD examination report, received and uploaded to the Veteran's VBMS electronic claims file on April 11, 2011, at pg. 5).  Thus, the Board finds that the Veteran has not been diagnosed with PTSD, pursuant to the application of DSM-IV, and that therefore service connection for PTSD cannot be awarded.

Notwithstanding the foregoing, the Veteran has been diagnosed with acquired psychiatric disorders other than PTSD during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  To summarize briefly, the Veteran has received treatment at regular intervals since the mid-1990s for a psychiatric disability, and most recent VA and private treatment records alternate between long-standing diagnoses for schizoaffective disorder, schizophrenia and depression.  

Therefore, the crux of the matter hinges on whether the Veteran's psychiatric disorder, however it is definitively diagnosed, is related to, or had its onset during, a period of military service.  The Veteran's service treatment records include, but are not limited to, a Report of Medical History dated in March 1994 which included an annotation of "depression - poor classification for college educated person."  A mental status examination conducted in March 1994 resulted in an Axis I diagnosis of occupational problems and an Axis II diagnosis of personality disorder not otherwise specified.  The examiner determined that there was no psychiatric disease or defect demonstrated clinically that would warrant disposition of the Veteran's discharge through medical channels.  A March 1994 VA chronological care treatment report reflects that the Veteran reported having spontaneous depressed moods.  The Veteran was discharged under the provisions of AR 635-200, Chapter 14, Para 14-12c, for a commission of a serious Offense, to include a positive urinalysis and damage to government property of a value of over $100.  Thus, it was determined that it was in the best interest of  the United States Army that the Veteran be separated as expeditiously as possible.  The Veteran was given a  general discharge under honorable conditions. 

Evidence in support of the claim includes reports, prepared by J. M., Ph.D.  In a July 2010 statement, J. M. Ph. D. opined that the Veteran's current existence of paranoid type chronic schizophrenia more likely than not began during his active duty.  In October 2010, Dr. J. M. provided a supplemental opinion to his July 2010 report in response to the Board's September 2010 remand directives requesting that he provide a rationale for his previous favorable opinion.  In his October 2010 statement, J. M. Ph., D. maintained that it was clinically unlikely that the Veteran would have developed a personality disorder between the years of 1989 (discharge from his first period of active duty) and 1994 (discharge from his second period of active duty). Dr. J. M. reference the Diagnostic and Statistical Manual for Mental Disorder, Fourth Edition (DSM-IV) to support his conclusion, such as "'the essential feature of a personality disorder is an enduring pattern of inner experience and behavior that deviates markedly from the expectations of the individuals culture'" and "'by definition, a personality disorder requires an onset no later than early adulthood.'" 

Dr. J. M. related that it was known that individuals who are in the prodromal phase of schizophrenia commonly present as listless passive and ineffectual.  To this end, Dr. J. M. cited the DSM IV, which provided that negative symptoms include restrictions in the range and intensity of emotional expression (affective flattening) in the fluency and productivity of thought and speech (alogia) and in the initiation of goal directed behavior (avolrtion).  He stated that one could understand how the Veteran, a soldier who was having problems adjusting to the military in 1994, might have been given a diagnosis of either passive aggressive personality or antisocial personality in order to expedite discharge, but that an objective reader might also easily understand how the prodromal signs of schizophrenia might be interpreted as the signs of either passive aggressive or inadequate personality.  

In support of his opinion in October 2010, Dr. J. M. noted that the Veteran became floridly psychotic four years after discharge (see VA hospitalization report, dated in March 1999, reflecting that the Veteran was diagnosed with schizophrenia, chronic, paranoid type, received and uploaded to the Veteran's VBMS electronic claims file on March 12, 1999).  Thus, according to Dr. J. M., it was clear that he was in the prodromal phase of schizophrenia when he was discharged from the service in 1994, and that his symptoms were not merely those of a personality disorder.  Dr. J. M. maintained that if the Veteran had remained ineffectual and never presented with the signs and symptoms of a severe mental illness, then it could be concluded that he was (and is) simply ineffectual.  Yet, and as noted by Dr. J. M., that was not what occurred in the Veteran case, as indicated in statements to VA, prepared by his spouse, M. M., and aunt, G. G., dated in November 2008.  As reported by M. M. and G. G., the Veteran demonstrated paranoid ideation (e.g., heard voices) after he was discharged from service.  (See statements to VA, prepared by M. M. and G. G., dated in November 2008, received and uploaded to the Veteran' Veteran's VBMS electronic claims file on December 12, 2008, at pg. 17).  (See July and October 2010 statements, prepared by Dr. J. M., received and uploaded to the Veteran's VBMS electronic claims file on November 5, 2010 at pg. 7).

The Board finds Dr. J. M.'s July and October 2010 opinions to be highly probative as to the etiology of the Veteran's diagnosed schizophrenia because he took into account his lengthy psychiatric history and plethora of psychiatric symptoms demonstrated in the record over the years . In fact, the Board can find no adequate basis to reject the positive nexus opinions of record, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Evidence against the claim for service connection for an acquired psychiatric disorder (other than PTSD) is a March 2011 VA psychologist's opinion.  After a review of the Veteran's extensive psychiatric history, to include his service and post-service treatment records, the VA examiner diagnosed the Veteran as having schizoaffective disorder depressive type and polysubstance dependence/abuse in reported early partial remission.  The VA psychologist opined that it would be resorting to mere speculation to conclude that the Veteran's schizoaffective disorder was manifested during or was otherwise caused by military  service.  However, and as will be discussed below, the VA psychologist adequately explained why such opinions could not be provided.  Therefore, the Board finds that this opinion is sufficient to evaluate the Veteran's claim.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).

In explaining why it would be resorting to mere speculation to conclude that the Veteran's schizoaffective disorder was manifested during or was otherwise caused by military service, the March 2011 VA psychologist noted that he was discharged for serious misconduct and that he was diagnosed as having "'occupational problems'" on Axis I and a "'personality disorder not otherwise specified with a history of passive aggressive and anti-social behavior on Axis II.  In contrast to Dr. J. M.'s opinion, the VA psychologist maintained that there was no objective evidence that the Veteran had experienced any negative symptoms suggestive of the prodromal phase of schizophrenia (e. g., affective flattering, alogia, and avolition).  In support of this conclusion, the VA psychologist noted that although the Veteran experienced paranoid thoughts during admission to a private hospital in 1995, he was diagnosed with Major Depressive Episode, Severe, and Alcohol, Cocaine and Marijuana Abuse, which could cause paranoid thoughts/ideation.  (See reports, dated in September 1995, prepared by Greenleaf Center, received and uploaded to the Veteran's VBMS electronic claims file on November 26, 2008, at pg. 19).  (See March 2011 VA examination report, received and uploaded to the Veteran's VBMS electronic claims file on April 11, 2011, at pg. 5).  

The Board finds the March 2011 VA psychologist's opinion probative as to the etiology of the Veteran's diagnosed schizoaffective disorder.  In this regard, the VA psychologist has pointed to established facts in her opinion and she provided an analysis which has bolstered her statement.  The VA psychologist reviewed the pertinent medical records, and examined the Veteran, but she also discussed the salient facts and gave a complete rationale for all conclusions presented, as noted in the discussion above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The Board acknowledges that private and VA psychologists have provided well-reasoned opinions that are equally supportive of and against the claim, respectively.  For the foregoing reason, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, the Board will resolve all reasonable doubt in the Veteran's favor, and award service connection for an acquired psychiatric disorder (other than PTSD), diagnosed as schizophrenia.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for an acquired psychiatric disorder, diagnosed as schizophrenia, is granted. 


REMAND

The Board's finds that further development is necessary to ensure that a thorough and complete record has been developed prior to further appellate review of the claims for service connection for polysubstance abuse; residuals of TBI; low back disorder; and bronchitis, and claim for an initial compensable evaluation for service-connected herpes simplex.  Specifically, to schedule the Veteran for a VA psychiatric examination to determine whether his polysubstance abuse has been caused or aggravated by his service-connected schizophrenia; obtain outstanding documents referenced by the Veteran's attorney in a July 2014 letter to VA that might contain relevant evidence that is supportive of the above-cited service connection and initial rating claims; and, to schedule the Veteran for a VA examination to determine the current severity of his service-connected herpes simplex.   

Polysubstance Abuse Claim-VA psychiatric examination

The Veteran seeks service connection for polysubstance abuse.  The Veteran's attorney has asserted that the Veteran's polysubstance abuse (i.e., alcohol, cocaine and marijuana abuse) are inextricably intertwined with his claim for service connection for an acquired psychiatric disorder.  (See Veteran's attorney's January 2013 written argument to VA, received and uploaded to the Veteran's Virtual VA electronic claims file on January 14, 2013, at pg. 3).  

The record is replete with reference to the Veteran's alcohol, cocaine and marijuana use.  (See March 2011 VA examination report).  The Board notes that as a general matter, VA law and regulations preclude an award of direct service connection for disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.301(b), (d) (2013); VAOPGPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).  The United States Court of Appeals for the Federal Circuit, however, has held that there can be compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Court indicated that veterans could only recover if they can 'adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.  Id. at 1381.

In view of the Board's favorable determination regarding the Veteran's claim for service connection for schizophrenia in the decision above, the RO should reconsider the Veteran's claim for service connection for polysubstance abuse as secondary thereto.  In doing so, the RO should schedule the Veteran for a VA psychiatric examination to determine whether it is at least as likely as not the service-connected schizophrenia caused or otherwise aggravated the Veteran's alcohol, cocaine and marijuana abuse. 

Outstanding Documents and VA examination-Herpes Simplex

Outstanding Documents

In a June 2014 statement to VA, the Veteran's attorney indicated that the reason that the Veteran had failed to report to an October 2013 VA examination scheduled in conjunction with his claim for an initial compensable disability rating for herpes simplex was because he was incarcerated.  The Veteran's attorney referenced attached documents.  There are, however, no documents attached to the Veteran's attorney's June 2014 letter to VA.  Thus, as these outstanding documents might contain potentially relevant evidence with respect to the claims for service connection for residuals of a traumatic brain injury; low back disorder and bronchitis and initial rating claim, the RO should request that he re-submit them to VA.  

VA examination-Herpes Simplex

In correspondence received at the RO in July 2014, the Veteran's attorney stated that due to the Veteran's incarceration, he was not able to attend a VA examination scheduled in October 2013 for his service-connected herpes simplex.  As it appears that the Veteran is now able to attend, a new VA examination should be scheduled to determine the current severity of the Veteran's service-connected herpes simplex.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran's attorney and request that he re-submit the associated documents referenced by him in a  written statement to VA, dated June 30, 2014.  If the documents are not available, documentation of this fact should be added to the Veteran's VBMS claims file. 


2.  Schedule the Veteran for a VA psychiatric examination to determine whether it is at least as likely as not the service-connected schizophrenia caused or otherwise aggravated the Veteran's alcohol, cocaine and marijuana abuse?  If aggravation is found, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred. 

All opinions and conclusions expressed must be supported by a complete rationale. A complete rationale should be provided for any opinion(s) expressed. If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation and what evidence is necessary to provide the requested opinion. 

3.  Schedule the Veteran for a VA dermatology examination to determine the nature, severity and extent of his service-connected herpes simples.  The examiner should review the Veteran's VBMS electronic claims file prior to the examination, and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  Thereafter, the examiner should address the following: 

a. Specific findings should be made with respect to the location, size, and shape of the herpes simples lesions and associated scarring (if any) with a detailed description of any associated symptoms, including pain or tenderness as well as the presence of any disfigurement.

b. Color photographs should be taken of the area of the Veteran's body that has been affected by the service-connected herpes simples, in order to demonstrate any current scarring or residuals.

c. The examiner should discuss the presence or absence over time (including extent and severity), of ulceration, exfoliation, itching, crusting, disfigurement and systemic or nervous manifestations due to the Veteran's service connected herpes simplex.  The shape, color, and extent, including a description of the size of each exposed and non-exposed affected area, for each area of the service-connected herpes lesions, if any, should also be noted, as well as the degree of disfigurement. The examiner should note the percentage of the entire portion of the Veteran's body and the percentage of the exposed areas of his body that are affected by his service-connected herpes simplex.

d. The examiner should also note whether any exudation, itching or exfoliation due to the service-connected herpes simplex is shown, as well as the extent of the limitation of function of any affected body part.  The examiner should record, with reference to pertinent pharmacy records showing prescriptions and refills, whether the Veteran has used medication for his service-connected herpes simplex, and whether he is currently using medication for such, and, if so, the extent to which the herpes simplex was/is ameliorated thereby. Also, the examiner should note whether the service-connected herpes simplex has required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs at any time, including during the previous 12-month period.

4.  Then, after ensuring compliance with the instructions above, and undertaking any additional development deemed necessary, readjudicate the claims for service connection for polysubstance abuse; residuals of a traumatic brain injury; low back disorder; bronchitis; and, an initial compensable disability rating for service-connected herpes simplex.  Readjudication of the initial rating claim should include consideration of "staged" ratings. See Fenderson v. West, 12 Vet. App 119 (1999).
If any decision remains adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his attorney and allow the applicable time for response. Then, return the case to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


